Citation Nr: 0531020	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-22 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran is entitled to an adjudication of his 
claims under the presumptive provisions of 38 U.S.C. § 1112 
and 38 C.F.R. § 3.309(c).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dysentery.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria.

4.  Whether the veteran is entitled to service connection for 
residuals of a right leg injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service, including as a prisoner of 
war (POW), with the United States Armed Forces of the Far 
East (USAFFE) during multiple periods from October 1941 to 
July 1945.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, denied reopening claims 
of entitlement to service connection for dysentery and 
malaria, and reopened and denied on its merits a claim of 
entitlement to service connection for a right leg injury.  

In December 2002, the Board affirmed the RO's July 2000 
decision.  As well, in the introduction section of its 
decision, it determined that the veteran had not filed a 
timely substantive appeal on the issue of whether he was 
entitled to the presumptive provisions of Public Laws 97-37 
and 100-322 based on POW status for 30 days or more and that, 
therefore, that issue was not before the Board.

The veteran appealed the Board's December 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2004, based on a Brief of the Appellee, 
the Court issued an Order reversing the Board's decision, in 
part, and vacating the decision, in part.  The Court held 
that, in a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in November 2000, the veteran had perfected an 
appeal with regard to the claim of whether he was entitled to 
an adjudication of his claims under the presumption 
provisions of 38 U.S.C. § 1112 and 38 C.F.R. § 3.309(c).  
With regard to that claim, the Court thus reversed the 
Board's decision. The Court then found the other claims noted 
in the Board's December 2002 decision inextricably 
intertwined with the claim of entitlement to an adjudication 
of the veteran's claims under the presumption provisions of 
38 U.S.C. § 1112 and 38 C.F.R. § 3.309(c).  It therefore 
vacated and remanded those claims for readjudication 
consistent with the Court's Order.  

In November 2004, the Board effectuated the Court's decision 
with regard to the claim of entitlement to an adjudication of 
the veteran's claims under the presumption provisions of 
38 U.S.C. § 1112 and 38 C.F.R. § 3.309(c).  Specifically, it 
issued a decision concluding that the veteran had filed a 
timely substantive appeal relating to his entitlement to 
consideration of the presumptive service connection 
provisions applicable to former POWs.  The Board remanded the 
remaining claims to the RO for additional action, including a 
readjudication of the veteran's claims that included 
consideration of the applicability of the presumptive 
provisions.  The Board has since recharacterized the claims 
on appeal as is noted on the first page of this decision so 
as to mirror the Court's characterization of such claims.  

The Board addresses the claim of entitlement to service 
connection for a right leg injury in the remand portion of 
this decision and remands that claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims of entitlement to the reopening of 
claims for service connection for dysentery and malaria.

2.  There is a reasonable basis for questioning the service 
department's determination that the veteran was a POW from 
May 10, 1942 to May 17, 2002.  

3.  The veteran was a POW for 30 days or more during his 
periods of active service.

4.  In a rating decision dated in April 1999, the RO denied 
the reopening of claims of entitlement to service connection 
for dysentery and malaria.

5.  The RO notified the veteran of the April 1999 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

6.  The evidence received since April 1999 was not previously 
submitted to agency decisionmakers and is not cumulative or 
redundant, but does not bear directly and substantially upon 
the specific matter under consideration, and by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
dysentery.  

7.  The evidence received since April 1999 was not previously 
submitted to agency decisionmakers and is not cumulative or 
redundant, but does not bear directly and substantially upon 
the specific matter under consideration, and by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
malaria.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an adjudication of the 
veteran's claims under the presumptive provisions of 
38 U.S.C. § 1112 and 38 C.F.R. § 3.309(c) have been met.  
38 U.S.C.A. §§ 101(32), 1112 (West 2002); 38 C.F.R. §§ 
3.1(y), 3.8, 3.9, 3.309 (2005).

2.  The April 1999 rating decision, in which the RO denied 
the reopening of claims of entitlement to service connection 
for dysentery and malaria, is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for dysentery.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for malaria.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has provided the 
veteran adequate notice and assistance with regard to his 
claims of entitlement to a reopening of claims for service 
connection for dysentery and malaria such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  With regard to the 
claim of entitlement to an adjudication under the presumptive 
provisions of 38 U.S.C. § 1112 and 38 C.F.R. § 3.309(c), VA 
has not provided the veteran adequate notice.  However, given 
the Board's favorable disposition of this claim, explained 
below, no prejudice results from the Board's adjudication 
thereof.  Id.

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in February 2002, before initially denying the 
veteran's claims in a rating decision dated in July 2002.  
The timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of these notice letters considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the February 2002 letter, VA acknowledged the veteran's 
claims, explained to him what the evidence needed to show to 
support those claims, identified the type of evidence that 
would best do so, notified him of the VCAA and VA's duty to 
assist, and indicated that it was developing his claims 
pursuant to that duty.  As well, the RO identified the 
evidence it had in its possession to support the veteran's 
claims and the evidence the veteran still needed to submit to 
substantiate those claims.  The RO noted that the law 
required VA to make reasonable efforts to assist the veteran 
in obtaining all other outstanding evidence, including 
medical and employment records and records from other federal 
agencies, provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  VA advised the veteran to identify or send to the 
RO all pertinent evidence.    

Moreover, in rating decisions dated July 2000 and July 2002, 
a statement of the case issued in September 2001, 
supplemental statements of the case issued in August 2002 and 
May 2005, decisions issued in December 2002 and April 2004, a 
remand issued in November 2004, and a letter dated in 
December 2004, VA, via the RO, the Board and AMC, and the 
Court provided the veteran much of the same information 
included in the previously noted VCAA notice letter.  As 
well, VA updated the veteran regarding the evidence he needed 
to submit to substantiate his claim, explained the important 
of submitting evidence that was no already of record, and 
indicated that, if the veteran wished VA to obtain evidence 
on his behalf, he should sign the enclosed forms authorizing 
their release.  VA also explained the reasons for which the 
RO denied the veteran's claims and the evidence it had 
considered in doing so.  In addition, VA provided the veteran 
the regulations pertinent to his claims, including those 
explaining VA's duties to notify and assist.  

B.  Duty to Assist

VA, via the RO, the Board and AMC, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  Specifically, VA secured and associated with the 
claims file all evidence the veteran identified as being 
pertinent to these claims, including service medical and 
personnel records and VA and private treatment records.  
Since then, in statements received in October 2004 and 
February 2005, the veteran has indicated that he has no other 
evidence to submit.  VA did not conduct medical inquiry in an 
effort to substantiate the veteran's claims because the 
veteran did not submit new and material evidence to reopen 
these claims.  If, in the future, the veteran does so, VA may 
determine that such development is warranted.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard, 4 Vet. 
App. at 393-94 (holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect to the extent that 
it affects the essential fairness of the adjudication).  With 
regard to the claims of entitlement to a reopening of claims 
for service connection for dysentery and malaria, the Board 
thus deems the record ready for appellate review.   

II.  Analysis of Claims

A.  Adjudication of Claims Under Presumptive Provisions

The veteran asserts that he is entitled to an adjudication of 
his claims pursuant to the presumptive provisions of 
38 U.S.C.A. § 1112(b) and 38 C.F.R. § 3.309 based on his 
status as a former POW who served in excess of 30 days.  

When the veteran filed his claims in this case, several 
Public Laws were relevant to the claims and enumerated a 
number of diseases for which service connection may be 
presumed based upon one's status as a former POW.  See, e.g., 
Former POW Benefits Act of 1981, Pub. L. No. 97-37 (1981), 
Pub. L. No. 100-322 (1988).  At that time, statutory and 
regulatory  provisions required a 30 day internment or 
detainment in order for a former POW to be entitled to 
consideration under these presumptive provisions.  However, 
during the course of this appeal, the law and regulations 
were amended to eliminate such a requirement with regard to 
certain disabilities.  

Applicable statutory and regulatory provisions now provide 
that if a veteran is a former prisoner of war, the following 
diseases shall be service connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied: psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 1112(b)); 69 Fed. Reg. 60,083, 60,090 (Oct. 7, 2004) 
(codified at 38 C.F.R. § 3.309(c) (2005)).

If the veteran is a former prisoner of war and was interned 
or detained for not less than 30 days, the following diseases 
shall be service connected if manifested to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of Sec. 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; irritable bowel 
syndrome; peptic ulcer disease; peripheral neuropathy except 
where related directly to infectious causes; cirrhosis of the 
liver.  38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. 
§ 3.309(c) (2005).

A POW is a person who, while serving in the active military, 
naval or air service, was forcibly detained or interned in 
the line of duty by an enemy or foreign government, the 
agents of either, or a hostile force.  38 U.S.C.A. § 101(32) 
(West 2002); 38 C.F.R. § 3.1(y) (2005).  In determining 
whether an individual may be recognized as a POW, VA shall 
accept the findings of the appropriate service department 
regarding whether the individual was a POW during a period of 
war unless a reasonable basis exists for questioning it.  38 
C.F.R. § 3.1(y)(1); Manibog v. Brown, 8 Vet. App. 465 (1996); 
Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 
Vet. App. 530 (1992).  

In this case, the service department has recognized the 
veteran as a POW and has determined that the veteran served 
as such from May 10, 1942 to May 17, 1942.  The Board finds 
that there is a reasonable basis for questioning this 
determination.  

In November 1999, the United States Army Reserve Personnel 
Center (Center) certified that the veteran had the following 
USAFFE service: pre-war service 10/20/41 to 12/7/41; 
beleaguered 12/08/41 to 5/05/42; missing 5/06/42 to 5/09/42; 
POW 5/10/42 to 5/17/42; no casualty status 5/18/42 to 7/9/45; 
status under MPA terminated 7/9/45; and regular PA service 
7/10/45 to 12/30/45.  

The Center certified that this document was compiled from the 
best evidence available and indicated that the data noted 
therein was to be considered factually accurate in the 
absence of evidence to the contrary.  However, at the time it 
was prepared, there was evidence of record to the contrary, 
namely, an Affidavit For Philippine Army Personnel signed by 
the veteran in July 1945.  This document is crucial inasmuch 
as it was completed at a time that is most contemporaneous to 
the veteran's detainment as a POW.   

According to this document, the veteran served with his unit 
from 10/18/41 to 5/9/42, surrendered to the enemy on May 10, 
1942, escaped from the enemy on June 18, 1942, worked as a 
civilian farmer from June 19, 1942 to July 3, 1945, and 
reported for duty on July 4, 1945.  

In another Affidavit For Philippine Army Personnel signed by 
the veteran in August 1947, also fairly contemporaneous in 
time to his detainment as a POW, the veteran indicated that 
he served with the USAFFE from 10/18/41 to 5/9/42, 
surrendered to the Japanese on 5/10/42, hiked to the POW camp 
from 5/11/16 to 5/15/02, escaped on 5/18/05, traveled enroute 
to his home from 5/19/42 to 6/26/42, arrived home 6/27/42, 
was sick with malaria from 6/28/42 to 4/22/44, was an 
unemployed civilian from 4/23/44 to 7/9/45, was processed 
7/10/45 and was discharged 12/30/45.  However, in the remarks 
section of this document, he indicated that he was at the POW 
camp for a month.  His comment in this regard is consistent 
with the information he provided in July 1945, before he was 
separated from active service.   

Since then, in various documents dated from 1989 to 2000, 
including written statements submitted in support of various 
claims, POW questionnaires, a report of a psychosocial 
survey, and a report of a former POW medical history, the 
veteran has been inconsistent in reporting the length of time 
during which he was detained as a POW.  More than once, he 
indicated that he had been detained from May 1942 to 
September 1942, for four months, for six months, or from May 
1942 to June 1943.  Once, he indicated that he had been 
detained from May 1942 to September 1943.  These documents 
are not credible given their lack of consistency. 

Also pertinent to this claim are affidavits from A.P. and 
M.Q., both of whom the service department has certified 
served as POWs.  A.P. served as such from May 1942 to January 
1943 and M.Q. served as such from May 1942 to December 1942. 
According to A.P. and M.Q., after the fall of the Philippines 
on May 10, 1942, all USAFFE troops were taken as POWs.  They 
recall the veteran serving at the same camp at which they 
served as POWs.  

In an Administrative Decision dated March 2001, the RO 
determined that, based on the evidence of record, 
particularly the July 1945 affidavit, the most compelling 
document of record, the veteran was entitled to recognition 
as a former POW who was detained for at least 30 days.  

In April 2001, the Acting Director of the Compensation and 
Pension Service, Veterans Benefits Administration, issued an 
advisory opinion regarding the veteran's POW status.  
According to that opinion: the veteran's accounting as to the 
length of time of his detainment as a POW is inconsistent and 
changes to his advantage as time passes; and other than the 
veteran's statements, the credibility of which is 
questionable, there is no evidence of record to refute the 
service department's finding that the veteran was a POW for 
less than 30 days, from May 10, 1942 to May 17, 1942.    

The Board agrees with the March 2001 Administrative Decision.  
Contrary to the April 2001 advisory opinion, the affidavit 
the veteran signed in July 1945 refutes the service 
department's finding.  The service department's finding is 
based solely on the affidavit the veteran signed in August 
1947.  In this affidavit, the veteran initially indicated 
that he was a POW from May 10, 1942 to May 17, 1942.  In the 
same document, he subsequently indicated that he was a POW at 
the camp for a month.  This affidavit being internally 
inconsistent and signed five years after the veteran's 
detainment, the Board assigns it less probative weight than 
the affidavit signed by the veteran in July 1945.  According 
to that affidavit, the veteran was a POW for in excess of 30 
days, from May 10, 1942 to June 17, 1942.  

The Board accepts this document as sufficient evidence to 
find that the veteran was a POW for 30 days or more during 
his periods of active service.  Based on this finding, the 
Board concludes that the criteria for entitlement to an 
adjudication of the veteran's claims under the presumptive 
provisions of 38 U.S.C. § 1112 and 38 C.F.R. § 3.309(c) have 
been met.  Inasmuch as the evidence supports the veteran's 
claim for this benefit, the claim must be granted.  

B.  Claims to Reopen

The RO previously denied reopening the veteran's claims of 
entitlement to service connection for dysentery and malaria 
in rating decisions dated April 1990 and April 1999.  The RO 
based its last denial on a finding that there was no new and 
material evidence of record establishing current, chronic 
disabilities that were incurred in or aggravated by service.  
In deciding the veteran's claims, the RO considered the 
following evidence: the veteran's service medical and 
personnel records, including a report of separation 
examination conducted in December 1945, which reflected 
normal clinical findings; Affidavits for Philippine Army 
Personnel dated in 1945 and 1947, which reflected the 
veteran's reports of in-service malaria; and a report of a VA 
POW protocol examination, which revealed, in pertinent part, 
no residuals of malaria or dysentery.  In a letter dated May 
1999, the RO notified the veteran of the rating decision and 
of his appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The April 
1999 rating decision is thus final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

The veteran attempted to reopen his claims for service 
connection for dysentery and malaria by submitting a written 
statement received in September 1999.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  For claims filed prior to 
August 29, 2001, as in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2005)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's April 1999 rating decision includes: a 
completed POW Questionnaire dated in July 1999; affidavits 
signed by A. P. and M.Q., fellow POWs, a report of x-
ray/computer tomography scan dated in July 1999; an undated 
Medical Certificate signed by MA. Rosario L. Salvani, M.D.; a 
radiological report dated in August 2000; a Medical 
Certificate dated in August 2000; copies of partial service 
certifications; and written statements of the veteran and his 
representative.

With the exception of the veteran's written statement, which 
essentially restates assertions of record in April 1999, the 
Board finds that this evidence is new as it was not 
previously submitted to agency decisionmakers and is not 
cumulative or redundant. The Board does not, however, find 
that this evidence is material because it does not bear 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the claims 
for service connection for dysentery and malaria.  The POW 
questionnaire is the only evidence noted above, which 
mentions dysentery and malaria.  The veteran completed this 
questionnaire and, therein, noted that many POWs, including 
himself, suffered various illnesses while in captivity, 
including dysentery and malaria.  Such evidence does not 
reflect that the veteran currently has either of these 
illnesses or residuals thereof.  The absence of this type of 
evidence formed the basis of the RO's previous denial of the 
veteran's claims.  




ORDER

Entitlement to an adjudication of the veteran's claims under 
the presumptive provisions of 38 U.S.C. § 1112 and 38 C.F.R. 
§ 3.309(c) is granted.  

New and material evidence not having been received, the claim 
of entitlement to service connection for dysentery is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for malaria is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for residuals of a right leg injury.  Additional 
action is necessary before the Board can decide this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate a 
claim and assist him in obtaining and fully developing all of 
the evidence relevant to that claim.  In this case, VA has 
not yet provided the veteran adequate assistance with regard 
to this particular claim.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A medical 
examination or medical opinion is deemed necessary if the 
following criteria are met: (1) The record does not include 
sufficient competent medical evidence to decide the claim; 
(2) The record includes competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (3) The record establishes that the 
claimant suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. § 
3.309, 3.313, 3.316, or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease or another 
service-connected disability.  In this case, an examination 
of the veteran's right leg is necessary.  38 C.F.R. § 
3.159(c)(4) (2005).

Post-service medical records reflect that the veteran 
currently has a right leg disability.  He alleges that he 
developed this disability in service, while in captivity as a 
POW, when guards beat him with rifles and broke or fractured 
his right leg.  In support of his assertions, he has 
submitted affidavits from fellow POWs, which confirm that the 
veteran had an injured right leg and used crutches while in 
captivity.  To date, no medical professional has offered an 
opinion as to whether any current right leg disability might 
be due to the in-service right leg injury.  

An examination is also necessary due to the veteran's status 
as a former POW.  As previously indicated, such an 
individual, regardless of the amount of time spent in 
captivity, may be granted service connection on a presumptive 
basis for post-traumatic osteoarthritis if he developed that 
disease to a compensable degree at any time after discharge.  
If such an individual served as a POW for not less than 30 
days, he may also be granted service connection on a 
presumptive basis for peripheral neuropathy, provided it is 
not related to an infectious cause, if he developed that 
disease to a compensable degree at any time after discharge.  
38 C.F.R. § 3.309(c) (2005).  Given the foregoing, it is 
necessary to know the exact nature of the veteran's right leg 
disability so as to determine if the presumptive provisions 
applicable to POWs are relevant in this case.  

This case is REMANDED for the following action:

1.  AMC should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
of his right leg.  AMC should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:   

a) diagnose all right leg 
disabilities shown to exist, 
including, if appropriate, post-
traumatic osteoarthritis and 
peripheral neuropathy;  

b) provide an opinion as to whether 
each disability is at least as 
likely as not (50 percent or greater 
likelihood) related to the veteran's 
period of active service, during 
which he was a POW, injured his 
right leg and used crutches;  

c)  if the examiner determines that 
the veteran has post-traumatic 
osteoarthritis and/or peripheral 
neuropathy of the right leg, discuss 
the severity of such a condition; 
and 

d) provide detailed rationale, with 
specific references to the record, 
for all opinions expressed. 

2.  AMC should then readjudicate the 
veteran's claim of entitlement to service 
connection for a right leg injury based on 
a consideration of all of the evidence of 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  The 
veteran and his representative are not required to take 
action in response to this remand.  However, they have the 
right to do so by submitting additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


